tee

ei

      
 

 

UNITED STATES DISTRICT COURT

i VLE Er sy,
SOUTHERN DISTRICT OF NEW YORK HOM CPRONY

ICALLY Pippy |

 

VINCENT BROCK,
Plaintiff,

v. ORDER

DR. AVANZADO, DR. PARIIKH, R.N.
HANEWOOD, DR. ZIMMELUS, R.N.
STEVENS, R.N. AWAKA, and R.N. ANN
MILANES,

19 CV 5891 (VB)

Defendants. :
x

 

Plaintiff, proceeding pro se and in forma pauperis, filed a motion dated March 23, 2020, in
which he requests (i) to address the Court in person, (ii) an extension of time to “perfect” his claim,
and (iii) an attorney. (Doc. #46).

First, to the extent plaintiff seeks a hearing in front of the Court, that request is DENIED.
There is no basis for a hearing at this time. The pending fully submitted motion to dismiss will be
decided on the papers in due course.

Second, plaintiff's request for an extension of time “to perfect his claim” is DENIED. It is
not clear what plaintiff means in this regard. In any event, plaintiff already submitted an
opposition to defendants’ motion to dismiss (Docs. ##40, 41), and need not take further action at
this time.

Finally, plaintiff’s request for the Court to seek pro bono counsel on his behalf is DENIED
WITHOUT PREJUDICE. As the Court previously ordered (Docs. ##12, 38), there are no
exceptional circumstances in plaintiffs case that warrant the appointment of counsel at this time.
See 28 U.S.C. § 1915(e)(1); Cooper v. A. Sargenti Co., Inc., 877 F.2d 170, 172 (2d Cir. 1989). OF .
course, plaintiff is always free to retain an attorney on his own.

Chambers will mail a copy of this Order to plaintiff at the address on the docket.

The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal from this Order
would not be taken in good faith, and therefore in forma pauperis status is denied for the purpose
of an appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

Dated: April 6, 2020 SO ORDERED:
White Plains, NY \ Wud

Vincent L. Briccetti
United States District Judge

 

 
